94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe Allen ROBLES, Plaintiff-Appellant,v.T. CROFOOT;  Samuel A. Lewis, Director;  William S. Gaspar;J. Colon;  Sergeant Streeper;  C. Van Vleel;  L.A. Bryrlges;John Reep;  B. Banns;  J. Welder;  Martain;  CSO Watson;Pam Vannelli;  Merry Luta;  Mary Wilson;  James R. Morrowand Barbara S. Rallr, Defendants-Appellees.
No. 96-15082.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Joe Allen Robles, an Arizona state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action.  We affirm for the reasons stated in the district court's order filed December 8, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal